Order entered January 30, 1968, granting a motion for leave to serve a late notice of claim on behalf of the infant Byron Robinson, pursuant to provisions of section 50-e of the General Municipal Law, unanimously reversed on the law, the facts and in the exercise of discretion, without coste and without disbursements, and the proceeding remanded to Special Term for the taking of additional affidavits or other proof *909detailing the facts and circumstances in connection with the delay in filing the notice of claim. On this record the attorney alleges he was not “ completely retained ” (whatever that means) until a specified day, while the father of the infant hazards a guess that he neglected the interests of the 'infant. It is not established that infancy was the disability responsible for the delay. It should be revealed when claimant learned of the obligation to file a notice of claim, when counsel was consulted and retained, and other facts relevant to explain or justify the delay (Matter of Brown v. New York City Housing Auth., 12 A D 2d 590; cf. Huff v. State of New York, 27 A D 2d 892). Concur — Stevens, P. J., Capozzoli, MeG-ivem, Markewieh and Nunez, JJ.